Citation Nr: 1139808	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a January 2009 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

A March 2009 rating decision granted service connection for tinnitus.


CONCLUSION OF LAW

There is no question of law or fact involving the claim of entitlement to service connection for tinnitus; the appeal is moot.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file indicates that the Veteran perfected an appeal as to the issue of entitlement to service connection for tinnitus in July 2006, and provided testimony as to this issue before the undersigned Veterans Law Judge in January 2009.  Subsequently, however, a March 2009 rating decision granted service connection for tinnitus.  The Veteran's appeal for entitlement to service connection for that disability is thus moot, as the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, as it has been granted, the appeal with respect to this issue is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).


ORDER

The appeal with respect to the issue of entitlement to service connection for tinnitus is dismissed.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


